NETERER, District Judge.
The status of the parties was fixed as to existing indebtedness on the date of adjudication. A creditor, being inadvertently omitted from the schedule, does not gain any legal right 'thereby. When the schedule was amended on January 3 following, it related back to the date of adjudication. The credit from November 3 to November 14 was a new relation. The payment of the- $50 on the last-named date should be applied to the new account, $19, and the balance, $31, in the absence of direction as to application, was rightfully applied to the old account. The payment of the $35 on the 28th of November should be credited to the new account for merchandise purchased subsequent to November 14.
The decision of the referee is modified, as herein stated, and an order may be presented accordingly..